Case 1:19-cv-00874-RBJ-MEH Document 421-1 Filed 03/23/21 USDC Colorado Page 1 of 8




                           Exhibit A
Case 1:19-cv-00874-RBJ-MEH Document 421-1 Filed 03/23/21 USDC Colorado Page 2 of 8


                             WebEx/Telephonic Hearing
                                  March 16, 2021


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
         Civil Action No. 19-cv-00874-RBJ-MEH
         _________________________________________________________

         WARNER BROS. RECORDS INC., et al.,

                     Plaintiffs,

         vs.

         CHARTER COMMUNICATIONS, INC.,

                     Defendant.

         ________________________________________________________

                              WEBEX/TELEPHONIC HEARING

                               March 16, 2021
         _________________________________________________________
                     This WebEx/telephonic hearing was taken before
         Special Master Regina Rodriguez on March 16, 2021, at
         12:01 p.m. Mountain Standard Time before K. Michelle
         Dittmer, Registered Professional Reporter and Notary
         Public within the state of Colorado.

         (The reporter, K. Michelle Dittmer, appearing remotely
         via telephone)




                           Wilson & Associates, LLC
                    scheduling@wilsonandassociatesllc.com
Case 1:19-cv-00874-RBJ-MEH Document 421-1 Filed 03/23/21 USDC Colorado Page 3 of 8


                             WebEx/Telephonic Hearing
                                  March 16, 2021
                                                                       Page 11

    1    that determination.      However, it would seem that
    2    Topic 11, which is asking for information and the
    3    designation of a witness to testify about specific sound
    4    recordings you assert in the litigation had been deemed
    5    or designated as a work made for hire, as that is defined
    6    in 17 U.S.C. Section 101, is a bridge too far and is
    7    inconsistent with the discussion that we had and
    8    Judge Hegarty ruled on at the hearing on February 23.
    9                      Mr. Oppenheim or someone from the
   10    plaintiffs, I'll let you discuss that if you want to --
   11                      MR. OPPENHEIM:      My colleague --
   12                      SPECIAL MASTER RODRIGUEZ:        -- talk me out
   13    of that, but that is where I'm inclined right now.
   14                      MR. OPPENHEIM:      My colleague, Mr. Kaplan,
   15    is going to respond, if that's all right.
   16                      SPECIAL MASTER RODRIGUEZ:        Okay.
   17                      MR. KAPLAN:     Thank you, Ms. Rodriguez.
   18    Can you hear me okay on this setup?
   19                      SPECIAL MASTER RODRIGUEZ:        Yes.
   20                      MR. KAPLAN:     Thank you.
   21                      So we certainly agree with your ruling on
   22    Topic 11.
   23                      And on Topic 12, I mean, I think we can
   24    live with this, but I just do want to note that -- and
   25    this is getting into legal conclusions and really asking



                            Wilson & Associates, LLC
                     scheduling@wilsonandassociatesllc.com
Case 1:19-cv-00874-RBJ-MEH Document 421-1 Filed 03/23/21 USDC Colorado Page 4 of 8


                             WebEx/Telephonic Hearing
                                  March 16, 2021
                                                                       Page 19

    1                      I could give you more examples, if you
    2    want, but it would -- you know, they will be akin to the
    3    ones that I listed a few moments ago.
    4                      SPECIAL MASTER RODRIGUEZ:        All right.
    5    Well, listen, I mean, again, we've hooked up this issue
    6    with regard to the notices and how many notices and what
    7    the implications of both notices are and whether or not
    8    the works for which the notices were sent were owned
    9    works, et cetera.      I recognize that's an important issue.
   10                      We've also jumped around with regard to
   11    this issue on discovery related to the dropped works and
   12    discovery related to post-claim period.           But I think
   13    we've been pretty clear that we're not getting into
   14    discovery on dropped works and that they -- not going to
   15    end up, we're not trying a case about the dropped works.
   16    And so it is a slippery slope here, but that is
   17    concerning to me.
   18                      Now, as I understand it, it's not merely a
   19    representation by counsel that was made at the hearing
   20    that the plaintiffs own all of the dropped works, but
   21    that was also included in a request for admission.
   22                      Am I correct in that understanding,
   23    Mr. Sperling?     So --
   24                      MR. SPERLING:     That's correct,
   25    Ms. Rodriguez.     I think it's Mr. Gould who addressed this



                           Wilson & Associates, LLC
                    scheduling@wilsonandassociatesllc.com
Case 1:19-cv-00874-RBJ-MEH Document 421-1 Filed 03/23/21 USDC Colorado Page 5 of 8


                              WebEx/Telephonic Hearing
                                   March 16, 2021
                                                                       Page 20

    1    at the hearing on the 22nd, but you're 100 percent
    2    correct, there was a request for admission asking us to
    3    admit that we did not own one or more of the works, and
    4    we denied that request for admission.
    5                      SPECIAL MASTER RODRIGUEZ:        Okay.   So said
    6    the other way around, so that there is no uncertainty
    7    here, it is also the case that plaintiffs would have, by
    8    that answer, admitted under oath that they did, in fact,
    9    own all of the dropped works.         Is that accurate?
   10                      MR. OPPENHEIM:      So I believe that -- just
   11    to -- because I want to be -- I think we should be very
   12    precise -- own or have the exclusive rights to, right?
   13    But yes.    And --
   14                      SPECIAL MASTER RODRIGUEZ:        So please say
   15    it affirmatively on the record so that, once and for all,
   16    we can put a stake in this issue, Mr. Oppenheim.
   17                      MR. OPPENHEIM:      Oh, I don't -- so I don't
   18    have the language right in front of me, but the request
   19    for admission that we -- that we submitted acknowledged
   20    that the plaintiffs own or have the exclusive rights to
   21    the so-called dropped works.        And that's already set
   22    forth and they already have it.
   23                      And just to give an example, the issue
   24    Mr. Schapiro raised --
   25                      SPECIAL MASTER RODRIGUEZ:        Let's not go



                           Wilson & Associates, LLC
                    scheduling@wilsonandassociatesllc.com
Case 1:19-cv-00874-RBJ-MEH Document 421-1 Filed 03/23/21 USDC Colorado Page 6 of 8


                             WebEx/Telephonic Hearing
                                  March 16, 2021
                                                                       Page 21

    1    down this road yet.
    2                      MR. OPPENHEIM:      Okay.
    3                      SPECIAL MASTER RODRIGUEZ:        We've got
    4    enough here.
    5                      MR. OPPENHEIM:      Okay.   Very well.
    6                      SPECIAL MASTER RODRIGUEZ:        All right.      So
    7    given that we have that admission, that is a,
    8    quote/unquote, done deal at this stage.
    9                      Generally, we don't allow additional
   10    discovery on something that is -- and that is the purpose
   11    of the request for admission.         I understand you're
   12    saying, Mr. Schapiro, that "I would like to test that
   13    theory, I would like to test that admission," but --
   14                      MR. SCHAPIRO:     Well --
   15                      SPECIAL MASTER RODRIGUEZ:        -- I don't have
   16    enough here to --
   17                      MR. SCHAPIRO:     Yes, but -- so it's not --
   18    typically, the reason that was -- that a request for
   19    admission normally ends things is it's an admission that
   20    you normally -- maybe we should have phrased the request
   21    for admission, you know, in -- done a mirror image, but
   22    then it wouldn't have covered all of the works.            This,
   23    quote/unquote, admission is something that's helpful to
   24    them.
   25                      So if you request an admission, you know,



                           Wilson & Associates, LLC
                    scheduling@wilsonandassociatesllc.com
Case 1:19-cv-00874-RBJ-MEH Document 421-1 Filed 03/23/21 USDC Colorado Page 7 of 8


                             WebEx/Telephonic Hearing
                                  March 16, 2021
                                                                       Page 22

    1    in a tort case, you know, say, you know, admit that you
    2    had not checked the brakes on the car, you know, for a
    3    year or something, then it's admitted and that issue is
    4    done.
    5                      Here, they're admitting something that is
    6    helpful to their case.        We want to be able to test this,
    7    and I'm not sure I understand fully the qualification
    8    that Mr. Oppenheim just added about:           Well, we own it or
    9    we have exclusive rights.
   10                      We would like to be able to test and
   11    understand that since they're going to be seeking
   12    $150,000 for the works that are in the case.
   13                      And then, you know, Your Honor -- excuse
   14    me, Ms. Rodriguez, you said a moment ago, "Well, this
   15    isn't going to be a case about the dropped works," and
   16    that's correct.      But it's a case about the notices.
   17    And -- and, you know, they are going to be -- maybe they
   18    will disavow now pointing to all of the notices they say
   19    we've got.
   20                      But how -- you know, there are only a
   21    limited number of ways we can show that there are
   22    problems with the notices, and the fact that a bunch of
   23    them may have been sent for -- with regard to works that
   24    they didn't have a right to send them for, we shouldn't
   25    have to just take their word for it, but we should be



                           Wilson & Associates, LLC
                    scheduling@wilsonandassociatesllc.com
Case 1:19-cv-00874-RBJ-MEH Document 421-1 Filed 03/23/21 USDC Colorado Page 8 of 8


                             WebEx/Telephonic Hearing
                                  March 16, 2021
                                                                       Page 23

    1    able to test it.
    2                      MR. OPPENHEIM:      Ms. --
    3                      SPECIAL MASTER RODRIGUEZ:        I will say that
    4    this was -- I mean, this was Charter's RFA and the
    5    plaintiffs did answer it.        So if there's a different RFA
    6    that should be crafted or some other thing that you need
    7    to close the loop on this, it may be that you want to
    8    submit that RFA.
    9                      But based on what we have here now, I
   10    don't see that it is fruitful at this point in time or it
   11    is going to lead to the information that will tie this up
   12    for you in the way that I think that you're articulating
   13    here.   So I'm not inclined to allow the inquiry with
   14    regard to Topic Number 14.
   15                      Is there anything else that we need to
   16    hear on that topic?
   17                      All right.     So let's go to Topic
   18    Number 57.
   19                      MR. SCHAPIRO:     All right.     So Topic
   20    Number 57 is other ISPs -- or the plaintiffs'
   21    understanding of other ISPs' responses to receive notices
   22    of alleged copyright infringement, including whether the
   23    other ISPs terminated subscribers who received a certain
   24    number of notices, and if so, at what number of notices.
   25                      As you will recall, the plaintiffs' theory



                           Wilson & Associates, LLC
                    scheduling@wilsonandassociatesllc.com
